NOTICE OF ALLOWANCE
The amendments, response and terminal disclaimer, filed under 37 C.F.R. 1.116 on 02 November 2021 are acknowledged and have been entered.  Claims 1-2, 25, 153-154, 157-178 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 24 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,227,574 and 11,111,483 (issued since last Office action from 15/844,363) and co-pending application 16/789,188 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 1-2, 25, 153-154, 157-162 and  directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 163-174, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 20 October 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the only remaining rejection of record was the NSDP rejection over the patent above.  No rejections remain.  The instant claims are drawn to a mutant TcBuster transposase having at least 70% identity to instant SEQ ID NO: 1 and having a combinantino of two or more specific substitutions selected from those in claim 1.   While said transposase of SEQ ID NO: 1 was known and deposited in 2008 (See SCORE, Result #1, .rup file) and Buster transpoases are also known in the prior art from a variety of species, the specific As such, claims 1-2, 25, 153-154, 157-178 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        08 November 2021